Citation Nr: 0612981	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-30 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

The service connection claims come before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in No. Little 
Rock, Arkansas.

At the February 2006 hearing before the undersigned, the 
veteran withdrew his appeals for service connection for 
vertigo, a right leg condition, a left leg condition, a right 
foot condition, and a left foot condition.  


FINDINGS OF FACT

1.  The greater weight of the evidence is against the 
conclusion the veteran's current hearing loss is due to his 
military service or any incident therein.  

2.  Competent medical evidence does not reveal sensorineural 
hearing loss within one year of the veteran's October 1945 
discharge.

3.  Competent medical evidence does not reveal a current 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  The record contains 
competent medical evidence that shows the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.  See VA April 2004 examination reports.  The question 
to be answered is whether the currently diagnosed hearing 
loss is medically attributable to an in-service injury or 
disease such that service connection is appropriate.

Here, the veteran asserts that he was exposed to noise while 
in service from his job duties as a heavy truck driver.  See 
DD Form 214.  The Board notes that the veteran's in-service 
exposure to noise is not in question.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  However, for service connection to be 
granted, competent medical evidence still must show that the 
veteran has a current chronic disability that is medically 
attributed to service.  See Arms v. West, 12 Vet. App. 188 
(1999); Turpen v. Gober, 10 Vet. App. 536, 539 (1997).  The 
April 2004 VA examination report indicates that while it was 
possible that the veteran's current hearing loss began in the 
military, as no contemporaneous audiograms were available and 
as the veteran has both recreational and occupational post-
military noise exposure, a nexus opinion between his hearing 
loss and military service would be speculative.  

Evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Here, the 
competent medical evidence does not rise to the level of 
equipoise such that service connection can be granted.  The 
VA examiner could only opine that there was a possibility 
that the veteran's current hearing loss was due to his 
military service but that, in addition to the lack of service 
medical records, his post-service exposure from being 
employed as a farmer, truck driver, and fork lift driver 
without using hearing protection as well as recreational 
noise exposure from motorcycles, hunting, and chainsaws would 
make any etiological opinion speculative.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (while VA has a heightened 
duty to consider the benefit-of-the-doubt rule when a 
veteran's service medical records are presumed destroyed, the 
legal standard for proving a claim is not lowered).

Due consideration has been given to the veteran's contentions 
as well as the testimony of his spouse.  As a layperson, the 
veteran's spouse competently testified at the February 2006 
hearing that her husband had problems with his hearing ever 
since they first married.  However, the record reveals the 
veteran and his spouse were married in June 1958, more than a 
dozen years after his discharge from active duty (during 
which time he presumably had part of the post-service 
exposure to noise that the VA examiner considered so 
significant as to make a medical nexus opinion to be 
speculative).  Therefore, this testimony, while credible, is 
not probative to whether the veteran has hearing loss as the 
result of his military service.  Moreover, the hearing 
transcript reveals that the veteran could only identify his 
first treatment for hearing as "many years ago."  Because 
he is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, while the 
veteran is adamant that his in-service exposure to noise has 
resulted in his current hearing loss, his assertions are not 
that of a trained medical professional and are not competent.  

As the weight of the evidence is against the conclusion the 
veteran's current hearing loss is due to his military service 
or any incident therein, service connection is not warranted.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (benefit-of-
doubt rule does not apply when the preponderance of the 
evidence is against the claim).

Certain conditions, to include sensorineural hearing loss, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Here, there is no medical evidence 
of sensorineural hearing loss within one year of the 
veteran's October 1945 discharge from active duty.  As such, 
service connection is not warranted on a presumptive basis.  

Tinnitus

The current medical evidence fails to reveal the diagnosis of 
tinnitus.  The April 2004 VA examination report indicates 
that instead of describing a chronic disability, the veteran 
reported intermittent bilateral tinnitus that he noticed 
after exposure to loud noise but that he had not noticed 
tinnitus in several years as he had not been around loud 
noise.  The examiner did not include a diagnosis of tinnitus 
in the report and indicated that as the veteran had not 
noticed tinnitus in several years, the requested etiology 
opinion was not applicable.  The diagnosis of a current 
chronic disability is requisite for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the 
veteran is adamant that his in-service noise exposure has 
caused current tinnitus, his assertions are not that of a 
trained medical professional and are not competent evidence 
of a current, chronic disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  In short, the weight of the 
evidence is against the veteran's claim and this appeal is 
denied.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his claim, the veteran was 
sent a letter in August 2003 by which he was notified of the 
principles of service connection, informed of the evidence 
necessary substantiate his claims that he was expected to 
provide, the evidence VA would seek, and asked to send any 
medial reports he had or authorize VA to obtain the evidence 
for him.  He was similarly notified by letter in March 2005 
at which time he was specifically requested to submit any 
evidence in his possession pertinent to his claims.  Thus, 
the Board considers notice requirements met such that this 
decision is not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his service connection 
claim, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  Despite inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In that regard, as the Board 
concludes above that the weight of the evidence is against 
the veteran's service connection claims, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with these claims in April 2004.  While the 
veteran indicated at the February 2006 that he should be 
afforded another examination in connection with his tinnitus 
claim as he had not understood the examiner due to his 
hearing loss, the examination report clearly shows that the 
veteran described his history with ringing in his ears after 
exposure to noise in addition to indicating no current 
symptoms.  The veteran has not specified what confusion 
occurred at the examination.  Based on this in combination 
with the clear history given by the veteran, another 
examination is not needed to make a decision in this matter.  
(In any event, if new evidence becomes available, the veteran 
is always free to submit a new claim.)  Identified private 
and VA evidence as well as a transcript of his hearing before 
the undersigned has been associated with his claims file.

The veteran was notified via the January 2004 rating decision 
that his service medical records were presumed to be 
destroyed.  See 38 C.F.R. § 3.159(e) (2005).  Since the 
current record is sufficient to concede in-service exposure 
to noise, pursuing alternative sources of evidence to support 
the veteran's claims would be unproductive as alternative 
sources such as morning reports would not contain specific 
medical findings as to the veteran's level of hearing while 
in service.  See Washington v. Nicholson, 19 Vet. App. 362, 
370 (2005).  The letters issued in this matter requested the 
veteran identify or submit medical or lay statements 
indicating hearing loss since service to which the veteran 
indicated that everyone he knew is dead and he has not 
identified any evidence not of record.  See March 2005, April 
2005, and September 2005 correspondence.  As the veteran has 
not identified evidence or authorized VA to obtain evidence 
not of record pertinent to his claim, no further assistance 
to the veteran regarding development of evidence is required 
and would be otherwise unproductive and futile.


ORDER

Service connection for hearing loss and tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


